10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cr-03838-WQH Document 1. Filed 09/30/19 PagelD.1 Page 1 of 2

 

 

SEP $0 2019

CLERK, U.S. DISTRICT COURT
SOUTHERN CISTRICT OF CALIFORNIA

BY. DEPUTY

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
Vv.

SUSAN SADRI,

Defendant.

 

 

 

 

Case No, \Acez AQ 3s-WQH

INFORMATION

Title 42, U.S.C., Sec. 1383a{(a} (3)
— Social Security Fraud

The United States Attorney charges:

From in or around November 2014,
around December 2018, within the Southern District of California,
defendant SUSAN SADRI, having knowledge of the occurrence of any event

affecting her initial and continued right tc any benefit under Title

Count 1

and continuing through in or

 

I
i
:
L

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:19-cr-03838-WQH Document1 Filed 09/30/19 PagelD.2 Page 2 of 2

42, Chapter 7, Subchapter XVI of the United States Code, concealed and
failed to disclose such event with an intent fraudulently to secure
such benefit in a greater amount and quantity than was due and when no
such benefit was authorized - that is, Defendant concealed and failed
to disclose Defendant’s foreign residency from the Social Security
Administration knowing her foreign residency would affect her initial
and continued right to Supplemental Security Income, all in violation

of Title 42, United States Code, Section 1383a(a) (3).

DATED: September 30, 2019.

Robert S. Brewer, Jr.
United States Attorney

Za tb

LISA J. SANNITI
Special Assistant U.S. Attorney

 

 

 

 
